Citation Nr: 0918340	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-27 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to nonservice-connected pension for the purposes 
of accrued benefits.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter, F.J.




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1944 to 
February 1946 during a period of war.  He died in July 2005.  
The appellant is his widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision issued by the 
Department of Veterans Affairs (VA) Milwaukee Pension Center.  
However, the appellant lives in Tennessee such that ultimate 
and jurisdiction of the claim was transferred to the Regional 
Office (RO) in Nashville, Tennessee.  

To support her claim, the appellant and her daughter 
testified at a Board videoconference hearing in March 2009 
before the undersigned Veterans Law Judge and at an earlier 
hearing before RO personnel in October 2008.  


FINDINGS OF FACT

1.  The Veteran died in July 2005.

2.  Prior to his death, the Veteran was receiving VA pension 
benefits.

3.  The appellant submitted evidence of unreimbursed medical 
expenses in September 2005 after the Veteran's death, seeking 
accrued pension benefits in the form of a retroactive 
adjustment of the Veteran's VA pension benefits from 2004.  

4.  Because evidence of the unreimbursed medical expenses was 
not in the file on the date of the Veteran's death, the 
appellant is barred from entitlement to accrued benefits in 
the form of a retroactive adjustment of the Veteran's VA 
pension benefits for unreimbursed medical expenses for 2004.  


CONCLUSION OF LAW

The criteria for entitlement to accrued pension benefits have 
not been met. 38 U.S.C.A §§ 5103(a), 5121 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.272, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq., eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to her claim, 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).   

However, the central issue before the Board in the present 
case is whether there was evidence in VA's possession on or 
before the date of the Veteran's death to support the 
appellant's claim for accrued pension benefits.  Here, it is 
undisputed that the appellant filed her September 2005 claim 
for unreimbursed medical expenses for pension purposes after 
the Veteran's death in July 2005.  As such, the legal 
requirement for an accrued benefits claim as outlined in the 
controlling regulation (38 C.F.R. § 3.1000) - that the 
evidence be in the file on or before the date of the 
beneficiary's death, was not complied with.   

Therefore, with regard to this particular claim for 
entitlement to accrued benefits, the provisions of the VCAA 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-
543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 
537 U.S. 821 (2002); VAOGCPREC 5-2004 (June 23, 2004).  Thus, 
no further discussion of the VCAA is warranted since it does 
not apply in the present case.  

Background

In February 1980, the RO awarded the Veteran nonservice-
connected pension benefits.  This award was effective from 
August 1979.  Subsequently, the Veteran was awarded an 
increased benefit of special monthly pension (SMP) benefits 
based on the need for aid and attendance.  This award was 
effective from February 2003.  The Veteran was not service-
connected for any disability during his lifetime.    

A review of the claims file reveals that over the years the 
Veteran submitted medical expense reports or MERs (VA Forms 
21-8416), periodically showing the Veteran's unreimbursed 
medical expenses, which were used to calculate his income for 
pension purposes.  That is, certain unreimbursed medical 
expenses could be excluded from the annual income reported by 
the Veteran and used by the VA to adjust the amount of 
pension warranted.  The RO would subsequently amend his 
pension award retroactively in order to compensate the 
Veteran for his unreimbursed medical expenses reported for 
the prior year.  In other words, based on the retroactive 
adjustments he would be entitled to a higher pension amount.  

The Veteran died in July 2005 of nonservice-connected causes.  
The appellant then submitted a list of unreimbursed medical 
expenses on a MER received by the RO in September 2005, 
subsequent to the Veteran's death.  This MER listed the 
Veteran's unreimbursed medical expenses for the prior year - 
2004, requesting that his pension benefits be retroactively 
adjusted.  The RO also received a duplicate MER in January 
2006.   

The appellant then filed a formal claim for accrued benefits 
and death pension benefits in January 2006.  In a July 2006 
decision, the RO awarded the appellant death pension 
benefits, as the surviving spouse of the Veteran who served 
during a period of war.  But her award of death pension 
benefits is not at issue in the case.  What is at issue is 
the Veteran's accrued pension benefits from the year 2004.  
In this regard, in a latter November 2006 decision, the RO 
denied her claim for the accrued pension benefits.  The 
appellant filed a November 2006 notice of disagreement, and 
the appeal eventually reached the Board.  

Specifically, the appellant requests consideration of 
unreimbursed medical expenses incurred and paid in 2004 prior 
to the Veteran's July 2005 death in calculating his pension 
award for purposes of accrued benefits.  She argues that even 
though she did not submit the 2004 medical expenses until 
after the Veteran's death, VA could have predicted these 
expenses as the Veteran has submitted similar expense reports 
on a regular basis in previous years.  Had the Veteran lived, 
the appellant maintains that the list of medical expenses for 
2004 received by the RO in September 2005 could potentially 
have resulted in a similar retroactive pension adjustment as 
the Veteran had received in previous years.  She explained 
she did not submit his expense report until after his death 
due to the amount of time she had to spend to care for him as 
well as her handicapped daughter who died later that year.  
The appellant acknowledged that her contention solely centers 
on unreimbursed medical expenses of the Veteran, since she 
admits she has already been reimbursed by the VA for her 
share of the unreimbursed medical expenses.  See 
videoconference hearing testimony at page 5.  The RO has 
denied her accrued benefits claim on the basis that no money 
was owed to the Veteran at his death since there was no 
pending claim for unreimbursed medical expenses at the time 
of his July 2005 death.   

Governing Laws and Regulations

As noted above, during his lifetime, the Veteran was in 
receipt of a VA pension. Pursuant to 38 U.S.C.A. § 1521(a), 
pension is payable to a Veteran of a period of war who is 
permanently and totally disabled from nonservice-connected 
disability not the result of his or her own willful 
misconduct.  Basic entitlement exists if, among other things, 
the Veteran's income is not in excess of the applicable 
maximum annual pension rate specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3) (2008).  
Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable family income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2008).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. §§ 
3.271, 3.272 (2008). 

Unreimbursed medical expenses, which were paid within the 
twelve month annualization period regardless of when 
incurred, are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable.  38 C.F.R. § 3.272 (2008).  If a VA 
pension recipient submits a pension eligibility verification 
report (EVR) or MER each year within an annual reporting 
period established by VA, certain unreimbursed medical 
expenses may be excluded from the annual income reported by 
the recipient and used by VA to calculate or adjust the 
amount of pension received.  Consequently, a Veteran's 
submission of an EVR or MER may result in retroactive upward 
adjustment of pension for the prior year.  See 38 U.S.C.A. §§ 
1503(a)(8), 1521; 38 C.F.R. § 3.272(g).  

Benefits to which a beneficiary was entitled at his death, 
based on evidence on file at the date of death or under 
existing ratings or decisions, i.e., accrued benefits, will 
be paid to survivors as provided by law.  38 U.S.C.A. § 
5121(a) (West 2002 and Supp. 2008); 38 C.F.R. § 3.1000(a) 
(2008).  See also Pub. Law No. 108- 183, § 104, 117 Stat. 
2651 (Dec. 16, 2003 ) (amending 38 U.S.C.A. § 5121(a) to 
repeal the two-year limit on accrued benefits for deaths 
occurring on or after the date of enactment).  

The substance of the survivor's accrued benefits claim is 
purely derivative from any benefit to which the Veteran might 
have been entitled at his death; that is, the survivor cannot 
receive any such attributed benefit that the Veteran could 
not have received upon proper application thereof.  Zevalkink 
v. Brown, 6 Vet. App. 483, 489-90 (1994).

The implementing regulation for accrued benefits, 38 C.F.R. § 
3.1000, also underwent similar amendments as the statute, 
effective January 29, 2007.  See 71 Fed. Reg. 37027, 37029 
(June 29, 2006) (proposed rule), and 71 Fed. Reg. 78368-69 
(Dec. 29, 2006) (final rule).  The proposed rule made it 
clear that if the beneficiary died on or after December 16, 
2003, as is the case here since the Veteran died in July 
2005, the subsequent claim for accrued benefits will be 
adjudicated under the new version of 38 C.F.R. § 3.1000 (with 
no two-year limitation on accrued benefits and with other 
minor modifications).  See 71 Fed. Reg. 37029 (June 29, 2006) 
(proposed rule).

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c).

In order for a claimant to be entitled to accrued benefits, 
the Veteran must have had a claim pending at the time of his 
death or else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  The Federal Circuit specified that a claim must have 
been filed on or behalf of the Veteran prior to his death in 
the specific form prescribed by the Secretary in accordance 
with 38 U.S.C.A. § 5101(a) (West 2002 and Supp. 2007).  
Jones, 136 F.3d at 1299.  Further, a "claim for VA benefits 
pending on the date of death" means a claim filed with VA 
that had not been finally adjudicated by VA on or before the 
date of death.  38 C.F.R. § 3.1000(d)(5); Jones, 136 F.3d at 
1299.  

Effective November 27, 2002, the regulation pertaining to 
accrued benefits, 38 C.F.R. § 3.1000, was amended to clarify 
the terms "evidence in the file at date of death" and 
"evidence necessary to complete the application."  See 67 
Fed. Reg. 65707-708 (Oct. 28, 2002).  The first term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  See 38 C.F.R. § 3.1000(d)(4).  

In the same proposed rule notice, VA proposed to delete 
certain provisions of VA's Adjudication Procedures Manual, 
M21-1, that it deemed "inconsistent" with the proposed 
revised definition, including provisions that had permitted 
awards of accrued benefits to be "based on inferences or 
prospective estimation drawn from information in the file on 
the date of death."  67 Fed. Reg. at 9640.  The amendments to 
M21-2 became effective June 24, 2002.

Based on these amendments, two previous General Counsel (GC) 
opinions addressing this type of situation have been 
withdrawn in part or in full by a subsequent VA General 
Counsel Memorandum.  Sections of these previous GC opinions 
are favorable to the appellant's contentions.  

In the first GC opinion, VAOPGPREC 6-93 (Aug. 9, 1993), the 
GC held that: (1) information contained in an EVR submitted 
after the beneficiary's death may not be considered "evidence 
in the file at date of death" for purposes of an award of 
accrued pension benefits under 38 U.S.C. § 5121(a); but (2) 
an award of accrued benefits under 38 U.S.C. § 5121(a) may be 
based on logical inferences from information in the file at 
the date of the beneficiary's death. 

In the second GC opinion, VAOPGCPREC 12-94 (May 2, 1994), the 
GC subsequently held that where a Veteran had in the past 
supplied evidence of unreimbursed medical expenses that could 
be expected to be incurred in like manner in succeeding 
years, such evidence could form the basis for a determination 
that evidence in the file at the date of the Veteran's death 
permitted prospective estimation of medical expenses for 
accrued benefit purposes, regardless of whether such expense 
were deducted prospectively during the Veteran's lifetime.

But in an August 11, 2006 memorandum, the GC withdrew the 
1993 opinion in pertinent part and withdrew the 1994 opinion 
in its entirety.  The GC Memorandum indicated that the 
previous GC opinions were withdrawn in pertinent part because 
they were inconsistent with the 2002 amendments to 38 C.F.R. 
§ 3.1000 (d)(4), which related that the evidence for accrued 
benefits must be in the file at the time of death of the 
beneficiary.  The withdrawal of the favorable parts of the 
previous two GC opinions is fatal to the appellant's accrued 
benefits claim in this case.  

Analysis

With regard to threshold issues, the claim for accrued 
benefits was timely filed in January 2006 within one year of 
the Veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).  In addition, the Veteran's surviving spouse is 
an individual to whom accrued benefits may be paid.  38 
U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

But the central issue in this case is whether the appellant's 
September 2005 medical expense report can be considered 
"evidence in the file at the date of death" for purposes of 
determining entitlement to accrued pension benefits, even 
though it was actually submitted after the Veteran's death.  
If this report can be considered as "evidence in the file at 
the date of death", then the Veteran would have a "claim 
for VA benefits pending on the date of death", such that the 
surviving spouse would be entitled to retroactive 
consideration of accrued pension benefits.  
  
The appellant filed her accrued benefits claim in January 
2006.  Thus, the amended versions of 38 C.F.R. § 3.1000(d)(4) 
and VA's Adjudication Procedures Manual, M21-1 control in the 
instant case.  As the amended provisions only allow 
consideration of evidence in the file at the date of 
Veteran's death (i.e., July 2005) for the accrued benefits 
claim, VA is prohibited from considering the September 2005 
medical expense report submitted after the Veteran's death in 
order to award accrued benefits.  In addition, VAOPGCPREC 6-
93 also similarly held that information contained in an 
eligibility verification report submitted after a 
beneficiary's death may not be considered "evidence in the 
file at the date of death" for purposes of an award of 
accrued pension benefits under 38 U.S.C. § 5121(a).  This 
part of the GC opinion's holding which is unfavorable to the 
appellant is unaffected by the 2002 amendments and remains 
valid according to the 2006 GC Memorandum.  Considering the 
controlling laws, all of which are binding on the Board, the 
Board finds that the appellant has not shown that the 
September 2005 medical expense report relevant to the claim 
was in the file on the date of the Veteran's death.  She has 
not alleged, and the record does not suggest, any other basis 
for accrued pension benefits.

In essence, the appellant has failed to show threshold 
eligibility for this claim.  As such, the claim lacks legal 
merit or legal entitlement.  Accordingly, the Board concludes 
the appellant's accrued benefits claim for an adjustment of 
the Veteran's 2004 pension based on calculation of 
unreimbursed medical expenses submitted after the Veteran's 
death must be denied as a matter of law.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

ORDER

Entitlement to nonservice-connected pension for the purposes 
of accrued benefits is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


